Order entered June 19, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01299-CV

                             IN THE INTEREST OF J.C., ET AL

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-76-08723-V

                                            ORDER
       Because appellant’s brief does not meet the general requirements of Texas Rules of

Appellate Procedure 9 and 38, we STRIKE the brief filed June 2, 2015. We ORDER appellant

to file, no later than July 9, 2015, a brief that conforms with rules 9 and 38 including the

requirement that it not exceed 15,000 words if computer-generated and 50 pages if not and the

requirements that it contain (1) a table of contents indicating the subject matter of each issue or

point, or group of issues or points; (2) an index of authorities arranged alphabetically and

indicating the pages of the brief where the authorities are cited; (3) a concise statement of the

case, the course of proceedings, the trial court’s disposition of the case, and the facts supported

by record references; (4) appropriate citations to authorities and the record in the argument

portion; and, (5) a certificate of compliance regarding word count if computer-generated. See

TEX. R. APP. P. 9.4(i)(2)(B),(3); 38.1. Additionally, any documents which contain sensitive data

such as a child’s name and which are included in the appendix must be redacted by using the
letter “X” in place of each omitted item or by removing the sensitive data in a manner indicating

the data has been redacted. See id. 9.9(a),(c).

       We caution appellant that failure to comply with this order may result in dismissal of this

appeal without further notice.




                                                    /s/     CRAIG STODDART
                                                            JUSTICE